UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


                                  )
DAMON LLOYD GOFFE,                )
                                  )
                Plaintiff,        )
                                  )
           v.                     ) Civil Action No. 09-1277 (EGS)
                                  )
WILLARD C. SMITH, et al.,1        )
                                  )
                Defendants.       )
                                  )

                              MEMORANDUM OPINION

     On July 10, 2009, plaintiff Damon Lloyd Goffe, proceeding pro se,

filed a fanciful complaint alleging that “[his] life [has] been

recorded and broadcast[] since 2003 via satellite/cable network

Bravo/Bravo 2, whose parent company is NBC/Universal, as well as the

internet under the title ‘the will smith show’ and previously ‘real

world’” and “‘the will smith show on the radio’ [which is] broadcast[]

live 24 hours a day on XM satellite.”     Compl. ¶ (a).   Because he is

the “sole owner of his life and events,” plaintiff alleges that “[t]he

illegal surveillance presented as a reality TV show under title ‘the

will smith show’ and previously ‘real world’ shall be construed as

seizure because the ordinary and proper manner in which trade is

conducted did not meet accepted standards current in this industry.”


       1
         In his motion to dismiss, defendant Smith indicates that
  “[p]laintiff incorrectly spelled [d]efendant’s name as ‘William C.
  Smith,’” and states that defendant’s name is “Willard C. Smith.”
  See Docket No. 6 at 1 n.1. Based on these representations, the
  Court has revised the case caption to reflect the proper spelling
  of defendant Smith’s name.
Compl. ¶¶ (d), (f).   “Plaintiff is seeking remedies to injuries under

[17 U.S.C. § 201(e)]”2 in the amount of approximately “1.2 Trillion

dollars.” Compl. ¶ (e).

     On July 31, 2009, defendants NBC Universal and Bravo Media

(“NBC/Bravo”) filed a motion to dismiss plaintiff’s complaint, see

Docket No. 4, as did defendant Willard C. Smith (“Smith”) on August 3,

2009, see Docket No. 6.   The Court subsequently advised plaintiff of

his obligations to respond to these potentially dispositive motions

pursuant to Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988).     See

Docket No. 7.   Plaintiff then filed a pleading captioned as a motion

for temporary restraining order and expedited summary judgment, Docket

No. 8,3 to which both defendants responded.   These motions are ripe


     2
       17 U.S.C. § 201(e) states: “When an individual author’s ownership
of a copyright, or of any of the exclusive rights under a copyright, has
not previously been transferred voluntarily by that individual author,
no action by any governmental body or other official or organization
purporting to seize, expropriate, transfer, or exercise rights of
ownership with respect to the copyright, or any of the exclusive rights
under a copyright, shall be given effect under this title, except as
provided under title 11.”
     3
       In his motion for temporary restraining order and expedited
summary judgment, plaintiff includes additional factual allegations not
included in his complaint. For instance, plaintiff alleges that he is
(i) “harassed continually . . . by an elaborate speaker network in
public domain and in apartment adjacent and above”; (ii) “[p]rohibited
from attending scholarly studies and attaining a diploma”; and (iii)
“prohibited from processing documents to be presented to the Court.”
Def.’s Mot. at 2. He also claims that his cell phone calls are relayed
to a call center “organized by NBC/Universal.” See Pl.’s Mot. at 2 and
Pl.’s Ex. J. In support of his motion, defendant submitted photographs
of mirrors covered with garbage bags, which plaintiff explains are
“[p]hotographs of mirror cameras on in residence with plastic bag over
it to demonstrate electrical current coursing through.” Pl.’s Ex. B.
Plaintiff also submitted an envelope from the Clerk’s Office of this

                                   2
for determination by the Court.     Upon consideration of the motions,

and the responses thereto, the applicable law, and the entire record,

the Court GRANTS defendants’ motions to dismiss, and DENIES

plaintiff’s motion for temporary restraining order and expedited

summary judgment for lack of subject matter jurisdiction.

                                  Analysis

     Plaintiff’s copyright infringement action must be dismissed for

lack of subject matter jurisdiction.     “No civil action for

infringement of the copyright in any United States shall be instituted

until preregistration or registration of the copyright claim has been

made in accordance with this title [or] . . . where the deposit,

application, and fee required for registration have been delivered to

the Copyright Office in proper form and registration has been

refused[.]”   17 U.S.C. § 411(a).   Because plaintiff does not allege

that he complied with the registration provisions, this Court lacks

subject matter jurisdiction over his copyright infringement claim.

See Prunte v. Universal Music Group, 484 F. Supp. 2d 32, 40 (D.D.C.

2007) (explaining that an application for registration of a copyright


Court addressed to plaintiff, which plaintiff alleges was sent from
actress Angelina Jolie. See Pl.’s Ex. H (“Envelope not originating from
U.S. District Court for District of Colubmia; handwriting is not
originating from Clerk of Court but an actress Angelina Jolie.”). In
addition, plaintiff submitted a dismissal Order signed by Chief Judge
Lamberth in a case that plaintiff filed in this Court against Oprah
Winfrey (Case No. 09-1438), which plaintiff alleges is fictitious. See
Pl.’s Ex. I (“Fictitious documents of dismissal of related case still
pending to proceed in forma pauperus: (a) signature of judge fictitious;
(b) fictitious case number.”). Despite plaintiff’s assertions to the
contrary, that action was dismissed on July 21, 2009.

                                     3
with the United States Copyright Office is a condition to filing an

infringement action (citing 2-7 Nimmer on Copyright § 7.16)); see

also, e.g., Goffe v. Winfrey, No. 09-1438, Memorandum Opinion (D.D.C.

July 21, 2009) (dismissing action for failure to allege that plaintiff

complied with the registration provisions of 17 U.S.C. § 411(a)).4

     Accordingly, defendants’ motions to dismiss plaintiff’s complaint

are GRANTED, and plaintiff’s motion for temporary restraining order

and expedited summary judgment is DENIED for lack of subject matter

     4
          The Court cautions plaintiff that his complaint could also be
properly dismissed as “frivolous” pursuant to Federal Rule of Civil
Procedure 12(b)(1), and advises plaintiff against bringing such actions
in the future. “[F]ederal courts are without power to entertain claims
otherwise within their jurisdiction if they are ‘so attenuated and
unsubstantial as to be absolutely devoid of merit.’” Hagans v. Lavine,
415 U.S. 528, 536-37,(1974) (quoting Newburyport Water Co. v.
Newburyport, 193 U.S. 561, 579 (1904)); Best v. Kelly, 39 F.3d 328, 330
(D.C. Cir 1994) (“[J]urisdiction is lacking when the complaint is
‘patently insubstantial,’ presenting no federal question suitable for
decision.”). A complaint is insubstantial if it asserts an “essentially
fictitious” claim such as a “bizarre conspiracy theor[y].” Best, 39
F.3d at 330; see also, e.g., Tooley v. Napolitano, No. 07-5080, 2009
U.S. App. LEXIS 25175 (Nov. 17, 2009) (affirming dismissal of an action
for lack of subject matter jurisdiction where defendant alleged that he
was the victim of a massive scheme of government surveillance;
concluding that the plaintiff’s surveillance allegations were a
“combination of sloth, fanaticism, inanity and technical genius . . .
not realistically distinguishable from allegations of ‘little green men’
of the sort that Justice Souter recognized in Iqbal as properly
dismissed on the pleadings” (citing Ashcroft v. Iqbal, 129 S. Ct. 1937,
1959 (2009)).      Plaintiff’s complaint and motion for temporary
restraining order present just such a bizarre conspiracy theory. See
supra n.3.    Indeed, a court in the Southern District of New York
dismissed a similar lawsuit filed by plaintiff against “William C.
Smith,” “Bravo Network” and “NBC/Universal” as “frivilous and fail[ing]
to state claims on which relief may be granted.” See Goffe v. Smith,
No. 08-9580-HB (S.D.N.Y. Nov. 7, 2008), aff’d Goffe v. Smith, No. 08-
6064 (2d Cir. May 4, 2009) (dismissing the case for failing to present
“an arguable basis in law or fact”).


                                   4
jurisdiction.   An appropriate Order accompanies this Memorandum

Opinion.

     SO ORDERED.


Signed:    EMMET G. SULLIVAN
           United States District Judge
           December 11, 2009


Notice to:
Damon Lloyd Goffe
2420 Morris Avenue
Apt. 4L
Bronx, NY 10468




                                   5